Citation Nr: 0409712	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  98-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
indebtedness in the amount of $41,009.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to December 1945.  
He died in January 1967.  The appellant was found to have been his 
legal spouse at the time of his death.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 decision of the Committee on Waivers and 
Compromises (Committee) at the Portland, Oregon, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In a February 
1999 decision the Board found the amount of indebtedness was 
properly created and found the overpayment was not the result of 
the appellant's misrepresentation or bad faith.  The Board 
remanded the case for additional development.  The case was 
remanded again in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.


REMAND

A review of the record shows that in accordance with the February 
1999 remand instructions the Committee requested the appellant 
provide additional financial information in support of her request 
for waiver and subsequently adjudicated the issue under the 
standard and principles of "equity and good conscience."  The 
record also shows, however, that correspondence and a supplemental 
statement of the case (SSOC) issued in January 2003 were returned 
by the United States Postal Service as "Not Deliverable As 
Addressed."  

Although the Committee took action to verify that the appellant's 
correct address of record had been used, it did not attempt to re-
send the documents or to contact her at the telephone number she 
provided along with her address in a September 1998 statement.  
The record is also unclear as to whether the appellant's 
representative was aware of the address problem at the time the VA 
Form 646 was provided on February 10, 2003.  It is significant to 
note that VA correspondence sent to the same address in March 
2003, June 2003, July 2003, and March 2004 was apparently 
delivered without problem.  Therefore, in the interest of 
fairness, the Board finds an additional attempt to provide the 
appellant a copy of the SSOC should be made prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The RO should attempt to contact the appellant at the 
telephone number provided in the September 1998 statement to 
verify her correct mailing address.

2.  After completion of the above and any additional development 
deemed necessary, the RO should send the appellant and her 
representative copies of the January 2003 correspondence and 
supplemental statement of the case.  The requisite period of time 
for a response should be allowed.  The case should then be 
returned to the Board for further appellate review, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



